OFFJCE       OF THE   ATJ’ORNEY    GENERAL   OF TEXAS
                                AUSTIN




Bon. aert Ford, ~dnini8trrt~
Tcxs8 Uquor'Control  Wu'd
Au8tln, TSXIU
Dear Sir:




                            w&rt10101,Ta8m           uquor    bxltrol




     kor      Botrilo?'~ Lloenso ppa*ldod maoh bw%aman          am
     Corrplrt8ly    Rnd VhOlly 8Ogn(ptSd  ~'FoROROh OthW.
     Th.    BMpb    i8 RUthOl%Md    to RdSPt Z’Ul.8 ud    ?S@StiOm
     to 8nf0W8       thl8 pWV18iOR.     It 18 fk&hSC     prorided
                                                                                         2




                'Aiaa~   to il2W8tiLptiOZl b7 on8 Of our ?vpX'e-
       8entstite8,   the JSwok Ballov Oolf Club la it8 rla
       btildlngloa~ted    on the pr8mi808 vhenl~ltalntdn8
       s g0ir OOU~YO, m3  8 budbg     at rhi0h             they rlnt.m
       RDd 8OrVO ?O@lbl’ mOa1.r t0 th  DI&Wrr              Uhd $Wf8tS,
       lnrwh the 8ame mannecu bay other atie, ?8omui-i-t,
       oc ootseo8hOP. IR t&t bulldhq ttuy have three
       wm8    fuml8t#drithb4~da,vbleh8re        &*rlhble   Sor
       Vi8iti.4 m&IWO      m     in to*tl Wd Out Of tWa,   ?Or
       vhiah it ahmg88     m&em     42.00 per alght, vhioh
       wan,      woovdisag     to lnfomatlon     waelved     from the
       nwger    et the Rmak 8ollwOol.f Cb&,*ma  not
       oaaupledduriag   taomRthOf July.     TheClub
       PintdlU    OR0 aid   rho -08    fOl'        tb8TOOI,      fiVS
       port-8  @OJW!      OBthO  ~8U,bU?                   OoOk8,Ubd
       8OfPO8 8Ub    UIit;l 9 O'OlOOk t.&           uoh    d&y.'

              Youde8in       tobe   Lntorwdvbsthe?         ths &oak Kollav
GoIf Club carutituwa  a bcm  fUl0 hoteltitWn t&o hmaiq~
of Seotion 23 (S), Artlo18 1, Texu X.iquw ControlAot.




          OXiS Of th0  dl8till@Abhin(      OhU'WtOFi8tia8      Of S
hot01 18 tbrtitholddr      itSOlt OUt UrilliZ@        tOpWrid0      SOOCW-
d8tioR8 to8nthooo      of the publlovho ohooseto tioltit,               upon
PbmRt,   Of COU?U,    Of 8Uitrbb      OOEpUiUtiOL       x hl"pU8 &IF18
531r Kouth f.       nunklin,     20 Tex. 798.

              seat1eR    23 (s), Art1010 1, T*%aa LlquaFOautrolAat,
dOe8  not Spplr,in        our apiaion,to the &wok EooUa 0oli Club.
T h slxsqstiao tb8wSn          ackntahied   $8 ocmferwd     slpos   “Ray   bums   fide
Boo. Ml-t ?erd,               tags3

hotel:     Th6 &OOk!bllW~~chb             i8 miItth6       di8-
tingrl8hi.R$ ChUWtWt8tiO        Of th6 hOtO   ~tiUROd &bOVO, in
tkStitdOO8     ROthOu     it6Olf OUtW VilkiIl$ t0 pOTid     WOOR-
aodatloa toall                 thou of the publio rho chooooto ririt                     St.
Th6 ura~tlan8                     of the olub are not oonduated w ti                       Wail-
able     for       tho   coavenian8e    at       th6 tMWllng        publlo,    but are
$;~Vfllabh                    fOP Vi8itw         DMb6l’l     fPO8   in tOWB    Sd    Out
               .

     You uk the 8am~ Qu6rtlon in nfersne6 to the Dalla8
CouJlt~Club.   The fkOt8 ia n(prd to thr -lb8     Country Club,
pu rtrto, an ttnt the clxb rrlntrinr   in s bull-     leatod
upoa itr preratasr lppwxlmtely  twenty-sir @e8t FOCUB, vhfoh
0~ wailrbh                   to nsmberr    and    their    yOrt8,    4    rm   0f vhloh
or6 oocupled    p6rmsn6nt ruldmter
                         M           by wrabem of t&o alub,
ttm other@ helng Mnted out br tho tight to WRk#M of tbo
club rho are in tom for orilr
                            titw &y8;                                th8t the alub al80
OmYnt.8            a M8tS#Ult         Ad     will     8OMi06.

      $0 iU  M bm      tror th6 fWt8 StStOd in Jaw lOtt6C,
the 8ltu8tion of tho Dallu Count.&7Club f8 not abstorirlly
diftersnt tror t&t of the Bwok Bolla~ OoV Club. You are
th6MfOM             rdo18OdtbtO~~ialOllUtO                          th6   8tOtW     Of   th0
Kallu Country Club u l “bfma fidr hotel’ I.# th8 suw cu
tlat lxprea8ed with rrfereaae to tha 8tatu8 of t&a Brook
Hollw Golf Club, lmwdl8tol.y  rboro.
         Tl’U8till6 thOt th18 18 the &8il'Od                    hfOl%btfOn,         Y6 U-6

                                                             YOUl'8 very truly